Citation Nr: 1738260	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-28 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to August 4, 2015, and to a rating in excess of 70 percent beginning August 4, 2015, for service-connected major depressive disorder (MDD) and agoraphobia with panic attacks.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran had active naval service from October 1971 to October 1975.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.    

During the course of this appeal, in a September 2015 rating decision, the RO increased the Veteran's disability rating for his MDD and agoraphobia, assigning a 70 percent rating effective August 4, 2015.  A claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, thus a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Here, the Veteran was not awarded the maximum rating for MDD and agoraphobia, therefore the issue remains in appellate status.  

The issue of entitlement to a TDIU was denied in a February 2016 rating decision.  While the Veteran did not file a notice of disagreement with respect to that decision, the Board finds that the TDIU issue is currently before the Board as part of the increased rating claim on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Veteran requested a Board hearing in his September 2013 substantive appeal.  However, in October 2013, the Veteran submitted a written statement withdrawing his request.  Therefore, the Board considers the hearing request withdrawn.  See 38 C.F.R. § 20.704(e) (2016).  


FINDINGS OF FACT

1.  Prior to August 4, 2015, the Veteran's major depressive disorder and agoraphobia with panic attacks more nearly approximated occupational and social impairment with reduced reliability and productivity.

2.  Beginning August 4, 2015, the Veteran's major depressive disorder and agoraphobia with panic attacks more nearly approximates total occupational and social impairment.

3.  Prior to August 4, 2015, the Veteran's combined rating was 50 percent and his service-connected disability did not  render him unable to obtain and maintain gainful employment and there were no unusual or exceptional disability factors warranting referral of the Veteran's claim for a TDIU consideration pursuant to 38 C.F.R. § 4.16(b).

4.  Beginning August 4, 2015, the Veteran has a schedular rating of 100 percent.


CONCLUSIONS OF LAW

1.  Prior to August 4, 2015, the criteria for an initial rating of 50 percent, but not higher, for major depressive disorder and agoraphobia with panic attacks have been met.  38 U.S.C. § 1155 (2016); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 (2016).

2.  Beginning August 4, 2015, the criteria for a rating of 100 percent for major depressive disorder and agoraphobia with panic attacks have been met.  38 U.S.C. § 1155 (2016); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 (2016).  

3.  Prior to August 4, 2015, the criteria for entitlement to a TDIU have not been met.  38 U.S.C. § 1155 (2016); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).

4.  Beginning August 4, 2015, the claim of entitlement to a TDIU is moot.  Vettese v. Brown, 7 Vet. App. 31 (1994); Holland v. Brown, 6 Vet. App. 443 (1994).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

The Veteran's service-connected major depressive disorder (MDD) and agoraphobia are rated under Diagnostic Code 9434, and he is currently in receipt of a 30 percent rating prior to August 4, 2015, and a 70 percent rating beginning August 4, 2015.  However, the Veteran asserts that his symptoms are worse than currently rated.  

The evidence of record shows that the Veteran has received mental health treatment from VA medical centers (VAMC) since May 2011.  Treatment notes from May 2011 indicate that the Veteran suffered from serious to severe depression and anxiety.  He reported having high anxiety whenever he was inside for very long, particularly in an enclosed space, and he was only able to stay in the therapist's office for twenty-five minutes before needing to leave the building.  The Veteran described a fear of water and drowning, and he was tearful at times.  His Global Assessment of Functioning (GAF) score was 51.    

In December 2011, the Veteran reported having severe panic symptoms triggered by being in enclosed spaces, near water, or feeling out of control; though panic symptoms also occurred without an identifiable precipitant.  The Veteran's physical manifestations of panic included chest pain, shortness of breath, diaphoresis, nausea/vomiting, and tremulousness.  The panic episodes occurred at least once per week and lasted 30 to 45 minutes at a time.  The Veteran reported being unable to go to restaurants or to dinner at friends' houses, unless the dinner was outside.  In addition, he was unable to travel in an airplane or be near water.  The Veteran described his mood as helpless and reported crying three to four times per week.  He also had nightmares two times per week about drowning or being stuck someplace.  He denied suicidal ideation.

The Veteran was provided a VA examination in January 2012.  He was noted to have diagnoses of agoraphobia with panic attacks and major depression (recurrent).  His GAF score was 57.  His symptoms were described as moderate in severity and included panic attacks occurring weekly or less often, depressive affect, anxiety, chronic sleep impairment, and a long history of avoidance of situations that made him nervous.  The examiner stated that the Veteran's depression was secondary to and in response to agoraphobia, but that it was not possible to differentiate which symptoms were attributable to each diagnosis.  The examiner found that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, though he generally functioned satisfactorily with normal routine behavior, self-care, and conversation.  The Veteran reported that he was self-employed in construction and continued to work.  He did not have suicidal or homicidal thoughts.  He had the ability to maintain minimal personal hygiene and other basic activities of daily living, but had gained approximately 100 pounds in the past year.  The Veteran experienced nightmares of being locked in a small place or drowning, which impaired his sleeping.  His social functioning was described as impaired due to agoraphobia.  However, the Veteran's employment was not impacted by his psychiatric issues, as he was able to take on only that work in which he felt comfortable with the setting of the project.  

From February 2012 to August 2012, the Veteran's VAMC treatment notes reflect GAF scores of 48 and 50.  The Veteran continued to have panic symptoms twice per week and nightmares twice per week.  He reported crying once or twice per day, sometimes for no apparent reason, and his sleep was regularly disrupted.  In addition, he exhibited some aggressive impulses, dysphoria, and regular worrying and guilt.  The Veteran did not like going out in public or being near water or crowds.  He worked only sporadically, as he could not tolerate working indoors due to panic symptoms triggered by enclosed spaces.  He also reported difficulty finishing tasks.  He denied suicidal and homicidal ideation.  By June 2012, the Veteran was having panic symptoms two to three times per day, and by August 2012, he reported that he could spend up to three days in a row in bed without eating.  

In November 2012 and January 2013, the Veteran reported increasing depression.  By January 2013, he was isolating himself and not eating.  There was also some concern that the Veteran might have suicidal ideation, which he denied.  By February 2013, the Veteran's hyperarousal had worsened, his affect was blunt and guarded, his mood was dysphoric, and he was uncommunicative and suspicious.  

In June 2013, the Veteran reported suicidal thoughts and was observed to be uncooperative and hostile.  In September 2013, the Veteran's wife and daughter submitted lay statements describing his symptoms.  The Veteran's wife stated that the Veteran was fearful, unable to complete tasks, and isolated himself.  In addition, he had nightmares and was afraid of sleeping, which sometimes caused him to not sleep for days.  The Veteran's daughter reported that the Veteran was unable to go out to dinner in a public setting because it was a space that he could not control.  He was also unable to go to other people's houses, including his daughter's, and his daughter described having to hold her wedding outdoors so that the Veteran would feel comfortable.  She stated that the Veteran's fears, anxiety, and tendency to isolate had gotten worse over the years.  He sometimes lay in bed for several days severely depressed and woke up from nightmares in a pool of sweat.  

From May 2014 to March 2015, the Veteran described feeling angry and as though he was going crazy.  He described his mood as up-and-down and reported anxiety attacks that were triggered when he awoke from nightmares to a dark room.  The Veteran got easily aggravated and did not leave his home often.  He also lacked desire or ambition to do anything, had difficulty concentrating, and was unable to finish projects.  The Veteran had documented GAF scores of 45 and 48.  

By April 2015, the Veteran was having daily panic attacks.  He reported feeling as though his dead brother was talking to him, and he left his house only once the entire month.  In July 2015, the Veteran continued to have daily panic attacks and stated that he was paranoid and hearing voices.  

The Veteran was provided another VA mental disorders examination in August 2015.  According to the examiner, the Veteran's major depressive disorder was manifested by chronic suicidal thoughts with a plan; low self-esteem; poor hygiene; sadness with bouts of crying, irritability, and anger; loss of concentration; indecisiveness; sleep impairment; loss of future goals; no interest in prior activities; emotional detachment; isolation; and weight gain.  The Veteran's agoraphobia was manifested by panic attacks daily; fear of crowds, water, trains, planes, the public, closed spaces, and leaving home; constant generalized worry; and constant fear.  Based on these symptoms, the examiner found that the Veteran suffered from occupational and social impairment with deficiencies in most areas.  

At the examination, the Veteran reported that he had been unemployed for the past three years.  He saw a psychiatrist monthly and attended Alcoholics Anonymous meetings about once per week.  The Veteran described being paranoid and only feeling safe in his garage.  Due to his fear of drowning, the Veteran built himself a special shower that would prevent him from drowning if he fell.  His sleep was broken and he slept with his dog and the bedroom light on due to nightmares every night.  The Veteran was described as moderate to high risk due to suicidal ideation with a plan.  The examiner found these symptoms consistent with a diagnosis of severe major depressive disorder with recurrent anxious distress.  In addition, the examiner observed that the Veteran's symptoms of depression had increased in severity with no remission, and his anxiety symptoms had also increased in severity with constant presentation.  The Veteran's ability to maintain activities of daily living, including personal hygiene and self-care, was marginal.  

The Board finds that the Veteran is entitled to a 50 percent rating prior to August 4, 2015, for his MDD and agoraphobia.  Specifically, the Veteran demonstrated social and occupational impairment that more closely approximated reduced reliability and productivity due to disturbances of motivation and mood, as well as frequent panic attacks.  The evidence of record shows that the Veteran mostly stayed at home and isolated himself.  He experienced regular depression, panic attacks, sleep impairment, and nightmares.  His occupational and social functioning was impaired due to his inability to be in enclosed spaces for very long.  In addition, the Veteran had trouble concentrating and finishing tasks.  He had bouts of crying and exhibited decreased interest in activities.  During this period, mental health professionals characterized the Veteran's symptoms as moderate to severe in nature.  In light of that evidence, the Board finds that the Veteran's symptoms more nearly approximated reduced reliability and productivity prior to August 4, 2015, thus entitling him to a 50 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2016).

In addition, the Veteran's GAF scores prior to August 4, 2015, were indicative of serious symptoms and/or impairment in social or occupational functioning.  GAF scores are based on a scale indicating psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  

In this case, the Veteran had GAF scores of 45, 48, 50, 51, and 57, prior to August 4, 2015.  The Board observes that the January 2012 GAF score of 57 appears to be an outlier, while the Veteran's other GAF scores during this period reflect either serious or borderline moderate/serious symptoms.  Giving the benefit of doubt to the Veteran, the Board finds that the documented GAF scores are indicative of serious symptoms and/or impairment, and thus support granting a higher disability rating of 50 percent.      
 
The Board has also considered whether a rating in excess of 50 percent is warranted prior to August 4, 2015.  However, the evidence of record fails to show that the Veteran's symptoms more nearly approximated deficiencies in most areas during that period.  For instance, there is no evidence that the Veteran had significant difficulty with speech, insight, or judgment.  He did not have delusions, hallucinations, or suicidal or homicidal ideation.  Moreover, although the Veteran had anxiety and depression, he did not have near-continuous symptoms that affected his ability to function independently, appropriately, and effectively.  He was also able to continue working and socializing to some extent.  Therefore, the Board finds that a rating in excess of 50 percent is not warranted prior to August 4, 2015.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2016).

Beginning August 4, 2015, the Board finds that the Veteran is entitled to a 100 percent rating for his MDD and agoraphobia, as his social and occupational functioning more closely approximates total from that date.  The August 2015 VA examination reflects that the Veteran continued to experience chronic and significant sleep impairment, depression, and anxiety, and he had not worked in three years.  He was able to maintain activities of daily living, including personal hygiene and self-care, on only a marginal basis, and he appeared for the examination poorly groomed and malodorous.  The Veteran was also considered at moderate-to-high risk of suicide due to chronic suicidal thoughts of hanging himself or overdosing in his garage.  The Veteran's major depression was characterized as severe and his anxiety symptoms were constant.  As the Veteran demonstrated a persistent danger of hurting himself, as well as intermittent inability to maintain minimal personal hygiene, the Board finds that the Veteran has total occupational and social impairment and is therefore entitled to a 100 percent rating beginning August 4, 2015.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2016).

The Board acknowledges that the results of the VA examinations, the symptoms described in the VA examination reports, the VAMC mental health treatment records, and the lay statements of record do not indicate that the Veteran has experienced all of the symptoms associated with a 50 percent rating prior to August 4, 2015, or all the symptoms associated with a 100 percent rating beginning August 4, 2015, for MDD and agoraphobia.  Therefore, a finding that there is occupational and social impairment with reduced reliability and productivity is sufficient to warrant a 50 percent rating prior to August 4, 2015; and a finding that there is total occupational and social impairment is sufficient to warrant a 100 percent rating beginning August 4, 2015, even though all the specific symptoms listed for 50 percent and 100 percent ratings are not manifested.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

TDIU

The Veteran's TDIU claim was reasonably raised by his report at the August 2015 VA examination that he was unemployed.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thereafter, in April 2016, the Veteran filed a formal claim for TDIU.  

A TDIU rating for compensation purposes may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C. § 1155 (2016); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016). 

Prior to August 4, 2015, the Veteran is service connected for a single disability, MDD and agoraphobia, rated 50 percent disabling.  Thus, the schedular criteria for a TDIU rating pursuant to 38 C.F.R. § 4.16(a) are not met.

If the percentages set forth in 38 C.F.R. § 4.16(a) are not met, but evidence indicates that the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disability, the issue of entitlement to a TDIU may be submitted to the Director of the Compensation Service for extraschedular consideration.  38 C.F.R. § 4.16(b) (2016).  In this case, the Board finds that the evidence does not show that the Veteran was unable to secure or follow a substantially gainful occupation prior to August 4, 2015, due to his service-connected MDD and agoraphobia. 

In her September 2013 statement, the Veteran's wife reported that the Veteran had trouble finding work after active service and lost jobs due to his claustrophobia.  However, she also reported that he owned a business, though it was "not very successful."  The February 2012 VA examiner concluded that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  However, he generally functioned satisfactorily.  At the examination, the Veteran reported that he was self-employed in construction and continued to work, even though he was depressed and had gained significant weight in the previous year.  The Veteran also noted that he was able to take on only those jobs that were in settings where he would be comfortable.  On his March 2016 TDIU application, the Veteran stated that he had not been able to work full-time in construction since May 2012.  VAMC treatment notes from February 2012 to August 2012 reflect that the Veteran was able to work sporadically.  

The record also includes records from the Social Security Administration (SSA) related to the Veteran's February 2012 application for disability benefits.  In his SSA filings, the Veteran asserted that he was unable to work beginning in April 2011 due to PTSD, high blood pressure, obesity, and degenerative spine disability.  The SSA examiner found that the Veteran was unable to continue working in construction and carpentry due to his inability to lift and carry items required in such work.  In May 2012, the Veteran was found disabled for SSA purposes on the basis of his obesity and other hyperalimentation, with back disorders listed as a secondary diagnosis.  However, the Veteran's mental health disability was not cited as a factor contributing to the Veteran's inability to work.  

On this record, the Board finds that the preponderance of the evidence is against referral to the Director of the Compensation Service for consideration of a TDIU on an extraschedular basis, as there is no evidence that the Veteran was unable to work solely on the basis of his MDD and agoraphobia symptoms prior to August 4, 2015.  Despite his mental health disability, the evidence reflects that the Veteran remained able to work at least sporadically, as he was able to pick and choose the jobs he accepted based on his comfort level.  The Veteran's service-connected MDD and agoraphobia may have limited his ability to work to some extent, but such does not equate to an inability to secure or follow substantially gainful employment due to service-connected disability.  Moreover, although the Veteran stopped working sometime in 2011 or 2012, SSA records indicate that his physical disabilities, including obesity and back pain, made him unable to work, while his mental health disabilities were not cited in this regard.  

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected MDD and agoraphobia disability alone prevented him from securing and maintaining substantially gainful employment prior to August 4, 2015.  Therefore, remand for referral to the Director of the Compensation Service for consideration of an extraschedular TDIU is not warranted and the appeal must be denied.  38 C.F.R. § 4.16(b) (2016). 

Since August 4, 2015, the Veteran has been awarded a schedular rating of 100 percent.  The United States Court of Appeals for Veterans Claims (Court) has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994) (citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990)).  Generally, if VA has found a veteran to be totally disabled as a result of a particular service-connected disability or a combination of disabilities pursuant to the rating schedule, there is no need, and no authority to otherwise rate that Veteran totally disabled on any other basis.  Herlehy v. Principi, 15 Vet. App. 33, 35 (2001). 

Nevertheless, a 100 percent disability rating does not always render the issue of TDIU moot.  In Bradley v. Peake, 22 Vet. App. 280 (2008), the Court determined that a separate TDIU rating predicated on one disability may be awarded if that disorder is not ratable at the schedular 100 percent level.  However, a separate TDIU rating cannot be awarded based on one service-connected disability if the Veteran is already receiving a 100 percent schedular rating for that disorder.  Buie v. Shinseki, 24 Vet. App. 242 (2010). 

In this case, the Veteran has been awarded a 100 percent disability rating for service-connected MDD and agoraphobia.  The Veteran is not service-connected for any other disabilities.  Therefore, the findings in Bradley are not applicable in this case, and the issue of entitlement to a TDIU for the period beginning August 4, 2015, is moot as the Veteran is in receipt of a schedular 100 percent rating for MDD and agoraphobia.



ORDER

Entitlement to an initial rating of 50 percent, but not higher, prior to August 4, 2015, for major depressive disorder (MDD) and agoraphobia with panic attacks is granted.

Entitlement to a rating of 100 percent beginning August 4, 2015, for major depressive disorder (MDD) and agoraphobia with panic attacks is granted.

Entitlement to a TDIU for the period prior to August 4, 2015, is denied.

Entitlement to a TDIU for the period beginning August 4, 2015, is dismissed.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


